DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 04/20/2022.
Claims 1-2, 7-10, 12-15 and 20 have been amended.
Claims 3, 6 and 19 have been canceled.

Response to Arguments

Applicant’s arguments with respect to the independent claims 1 and 15 assert that the independent claims are in allowable condition because claim 19 objected in the previous Office Action dated 12/22/2021 has been incorporated into the independent claims. However, claim 19 was objected because it indirectly depended from claim 12 that was objected with allowable subject matter. Since claim 12 remains in a dependent form, incorporated claim 19 does not enable the claimed invention to be allowable. 

Claim Objections 
Claim 1 objected because of the following informalities (or vagueness): Claim 1 recites “monitoring, based on …; determining, based on measurements during the time window, a beam failure instance. sending, to the radio network access point, a beam failure recovery request; …" The underlined limitation needs to be reviewed if it is a correct period instead of a semicolon. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2021/0242922, “Koskela”) and its provisional application 62/668934 (“934”) in view of Oh et al. (US 2019/0327696, “Oh”) and further in view of Kwon et al. (US 2019/0268790, “Kwon”).
Examiner’s note: in what follows, references are drawn to Koskela unless otherwise mentioned.
Koskela discloses “Selecting and Using a Subset of Beam Failure Detective Resources” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, an apparatus, comprising a processor, a memory, and communication circuitry (See Fig. 1 for UE110), the apparatus being connected to a network via its communication circuitry (See Fig. 1), the apparatus further comprising computer-executable instructions stored in the memory of the apparatus ([0061 and Fig. 1] “The one or more memories 125 include computer program code 123.”) which, when executed by the processor of the apparatus ([0061 and Fig. 1] “the beam failure module 140 may be implemented as beam failure module 140-2, which is implemented as computer program code 123 and is executed by the one or more processors 120.”), cause the apparatus to perform operations comprising: 
receiving, from a first radio network access point, a configuration of a detection signal in a static, semi-static, or dynamic way ([0083] “This configuration is updated using RRC signaling (this is currently the only option), which is an intensive procedure in dynamic operation”);
receiving, from the radio network access point, a beam failure reference signal (BFRS) detection signal ([0127 and Fig. 8] “in block 835, the gNB 170 sends indication of the reference signals (e.g., the beam failure detection resources) to be used for beam failure detection toward the UE 110.” Note that the cited “indication of the reference signals” is considered to be equivalent to the recited “BFRS detection signal”. See [934, 00130]), the BFRS detection signal indicating that the first radio network access point has acquired a channel for downlink transmission ([0092 and Fig. 8] “In block 510, the gNB 170 configures the UE 110 with M active TCI states…. The gNB 170 in block 530 determines beam failure detection resources based on the selecting N TCI states”, and [0072] “Transmit Configuration Indication (TCI) framework is used for defining a “transmit beam” for different downlink physical signals and channels like for periodic, semi-persistent (S/P) and aperiodic CSI-RS, and NR-PDCCH”. See [0070] for PDCCH. See [934, 0096 and 0075]); 
monitoring, during a radio network access point maximum channel occupancy time (MCOT), a radio network access point downlink transmission ([0092, Fig. 5 and Fig. 8] “in block 540 sends reference signals (e.g., on beam failure detection resources) to be used for beam failure detection toward the UE.”. See [934, 0096]. MCOT will be discussed in view of Oh.);
monitoring, based on the BFRS detection signal, for a beam failure reference signal within a time window ([0092 and Fig. 8] “The gNB 170 in block 530 determines beam failure detection resources based on the selecting N TCI states, and in block 540 sends reference signals” See [934, 0096 and Fig. 8]. Note that ‘within a time window’ will be discussed in view of Sang.); 
determining, based on measurements during the time window, a beam failure instance ([0088 and Fig. 4] “In block 450, the UE 110 uses the monitored failure detection resources (e.g., the received reference signals on the monitored failure detection resources) to determine whether a beam failure has occurred.”, and [0092 and Fig. 8] “In block 550, the gNB 170 determines whether an indication of beam failure has been received from the UE.” See [934, 0092, Fig. 4, 0096 and Fig. 8]); 
sending, to the radio network access point, a beam failure recovery request ([0092 and Fig. 8] “In block 550, the gNB 170 determines whether an indication of beam failure has been received from the UE.” See [934, 0096 and Fig. 8]); 
receiving a radio network access point response to the beam failure recovery request ([0092 and Fig. 8] “If so (block 560=Yes), the gNB 170 in block 570 participates (e.g., with the UE 110) in a beam recovery process, e.g., using the candidate beam.” See [0096 and Fig. 8]).
It is noted that while disclosing beam failure detection reference signal, Koskela does not specifically teach about MCOT. It, however, had been known before the effective filing date of the instant application as shown by Oh as follows; 
during a radio network access point maximum channel occupancy time (MCOT) ([Oh, 0095 and Fig. 2] “a time point at which the base station selects a value of N 220 in order to perform a channel access procedure or a result of reception of a downlink data channel in a reference subframe or a reference slot in a downlink signal transmission period (or MCOT 230, which includes PDCCH 260 and PDSCH 262)”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Koskela by using the features of Oh in order to effectively synchronize between a base station and a user terminal such that “a device having received a synchronization signal can more efficiently acquire time and frequency synchronization with a transmission device.” [Oh, 0008]. 
It is noted that while disclosing beam failure detection reference signal, Koskela does not specifically teach about monitoring RS for a certain period. It, however, had been known before the effective filing date of the instant application as shown by Kwon as follows;
monitoring … for a beam failure reference signal within a time window ([Kwon, 0151 and Fig. 14] “the UE performing a check to determine if one or more BFD RSs were transmitted in a measurement period (block 1405).”, and [Kwon, 0115] “the UE may be able to determine the BFD RS set q_o to include BFD RS (such as SS or PBCH block and periodic CSI-RS resource) indices with the same values as the RS indices in the RS sets conveyed by the TCI states for respective control resource sets that the UE is configured for monitoring PDCCHs”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Koskela by using the features of Kwon in order to achieve constant communication connections between wireless network entities such that “there is a need for systems and methods for periodic beam failure measurements to detect beam failures.” [Kwon, 0004].

With respect to dependent claims:
Regarding claim 2, the apparatus of claim 1, the beam failure reference signal is periodic, semi-persistent, or aperiodic ([0072] “Transmit Configuration Indication (TCI) framework is used for defining a “transmit beam” for different downlink physical signals and channels like for periodic, semi-persistent (S/P) and aperiodic CSI-RS, and NR-PDCCH”).

Regarding claim 4, the apparatus of claim 1, wherein the operations further comprise receiving multiple BFRS detection signals before a beam failure reference signal ([0127 and Fig. 8] “in block 835, the gNB 170 sends indication of the reference signals (e.g., the beam failure detection resources) to be used for beam failure detection toward the UE 110.”).

Regarding claim 5, the apparatus of claim 4, wherein the multiple BFRS detection signals occur at different times ([0074] “In case the CORESET is associated with more than one TCI state, MAC-CE level activation signaling is used to control that which one of the multiple TCI states is active at a time per CORESET.”) or different frequencies.

Regarding claim 7, the apparatus of claim 1, wherein the configuration of the detection signal type is received via radio resource control messaging (RRC) ([0083] “This configuration is updated using RRC signaling (this is currently the only option), which is an intensive procedure in dynamic operation”), medium access control-control element (MAC-CE), or downlink control indication (DCI), or by a combination of two of more of RRC, MAC-CE, and DCI (These alternatives are not examined.).

Claim(s) 15, 17-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2021/0242922, “Koskela”) and its provisional application 62/668934 (“934”) in view of Yang et al. (US 2021/0013950, “Yang”).
Examiner’s note: in what follows, references are drawn to Koskela unless otherwise mentioned.
Regarding claim 15, an apparatus, comprising a processor, a memory, and communication circuitry (See Fig. 1), the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus ([0062] “The one or more transceivers 160 are connected to one or more antennas 158. The one or more memories 155 include computer program code 153.” See Fig. 1) which, when executed by the processor of the apparatus ([0062 and Fig. 1] “the beam failure module 150 may be implemented as beam failure module 150-2, which is implemented as computer program code 153 and is executed by the one or more processors 152.”), cause the apparatus to perform operations comprising: 
providing service as a radio network access point ([0092 and Fig. 8] “In block 510, the gNB 170 configures the UE 110 with M active TCI states.”); 
sending a configuration of a detection signal in a static, semi-static, or dynamic way ([0083] “This configuration is updated using RRC signaling (this is currently the only option), which is an intensive procedure in dynamic operation”);
sending a beam failure reference signal (BFRS) detection signal ([0127 and Fig. 8] “in block 835, the gNB 170 sends indication of the reference signals (e.g., the beam failure detection resources) to be used for beam failure detection toward the UE 110.” Note that the cited “indication of the reference signals” is considered to be equivalent to the recited “BFRS detection signal”. See [934, 00130]), the BFRS detection signal indicating that the apparatus has acquired a channel for downlink transmission ([0092 and Fig. 8] “In block 510, the gNB 170 configures the UE 110 with M active TCI states…. The gNB 170 in block 530 determines beam failure detection resources based on the selecting N TCI states”, and [0072] “Transmit Configuration Indication (TCI) framework is used for defining a “transmit beam” for different downlink physical signals and channels like for periodic, semi-persistent (S/P) and aperiodic CSI-RS, and NR-PDCCH”. See [0070] for PDCCH. See [934, 0096 and 0075]); 
sending a beam failure reference signal ([0092] “in block 540 sends reference signals (e.g., on beam failure detection resources) to be used for beam failure detection toward the UE.”); 
receiving a beam failure recovery request ([0092 and Fig. 8] “In block 550, the gNB 170 determines whether an indication of beam failure has been received from the UE.”); 
sending a radio network access point response to the beam failure recovery request ([0094 and Fig. 8] “If a determination is made to reconfigure the UE information (block 590=Yes), the flow proceeds to block 595, where the gNB 170 reconfigures the UE information. This would involve one or both of (re-)configuring at least one new TCI-state for PDCCH”).
It is noted that while disclosing beam failure detection reference signal, Koskela does not specifically teach about a beam failure recovery request. It, however, had been known before the effective filing date of the instant application as shown by Yang as follows; 
receiving a beam failure recovery request ([Yang, 0034] “Step 11: sending a beam failure recovery request to a network device in a case that a beam failure event occurs”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Koskela by using the features of Yang in order to greatly improve frequency band utilization efficiency of wireless communication systems such that “receiving, through a Control Resource Set for Beam Failure Recovery (CORESET-BFR) in a target downlink BWP, response information fed back by the network device according to the beam failure recovery request” [Yang, 0010]. 

Regarding claim 17, the apparatus of claim 15, wherein the operations further comprise sending multiple BFRS detection signals before each of multiple beam failure reference signals (See Fig. 8 for 510 “Configure UE with M active TCI states”).

Regarding claim 18, the apparatus of claim 15, wherein the operations further comprise sending multiple BFRS detection signal at different times ([0074] “In case the CORESET is associated with more than one TCI state, MAC-CE level activation signaling is used to control that which one of the multiple TCI states is active at a time per CORESET.”) or different frequencies. 

Regarding claim 20, the apparatus of claim 15, wherein the configuration of the detection signal type is sent via radio resource control messaging (RRC) ([0083] “This configuration is updated using RRC signaling (this is currently the only option), which is an intensive procedure in dynamic operation”), medium access control – control element (MAC-CE), downlink control indication (DCI) or two more RRC, MCA-CE and DCI (These alternatives are not examined.).

Allowable Subject Matter
Claims 8-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims contain the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious before the effective filing date of the instant application was filed:
8. The apparatus of claim 1, wherein the operations further comprise:
maintaining a count of missed beam failure reference signal instances; and
reporting, via higher layer signaling, the count of missed beam failure reference signal instances to a second radio network access point, the second radio network access point being a serving radio network access point.
12. The apparatus of claim 1, wherein the operations further comprise 
receiving a radio network access point response detection signal, the radio network access point response detection signal indicating that the radio network access point acquired a channel for response transmission.
16. The apparatus of claim 15, wherein the operations further comprise sending a BFRS absence indication, the BFRS absence indication pertaining to a beam failure reference signal instance that is not transmitted due to channel unavailability.
Regarding claims 9-11, said claims depend from claim 8, and thus are objected for the same features underlined above for claim 8.
Regarding claims 13-14, said claims depend from claim 12, and thus are objected for the same feature underlined above for claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 9AM to 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at (571) 272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411